DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 1-21-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1 and 12 recite: “to detect a light passively emitted by a plume of residue”.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which Claims 1 and 12 recite: “to detect a light passively emitted by a plume of residue”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahieu (US 2017/0142900).
Regarding claim 1, Mahieu discloses a crop residue spread monitoring system (10) for an agricultural harvester (1), the agricultural harvester comprising a self-propelled agricultural harvesting vehicle with a threshing rotor (2.1) supported in a grating, a chopper (2.2) disposed to chop crop residue exiting the threshing rotor, and a spreading mechanism (14) disposed to receive chopped material from the chopper and spread the chopped residue over the ground, wherein the crop residue spread monitoring system (10) comprises at least one camera disposed below an exit of the spreading mechanism to image a plume of residue leaving the spreading mechanism from an underside of the 

Regarding claim 2, Mahieu discloses wherein the at least one camera is pointed to the rear of the agricultural harvester (Figure 2 shows an example embodiment with the cameras 300.1-300.4 pointed to the rear).

Regarding claim 3, Mahieu discloses wherein the at least one camera is pointed at an angle of between plus fifteen and minus fifteen degrees with respect to the horizon (¶0083 discloses that the cameras may assume various direction ranging from horizontal to vertical as shown in figure 6a camera 650 is vertical).

Regarding claim 4, Mahieu discloses wherein the at least one camera is pointed at an angle of between zero and plus ten degrees with respect to horizontal (¶0083 discloses that the cameras may assume various direction ranging from horizontal to vertical as shown in figure 6a camera 650 is vertical).

Regarding claim 5, Mahieu discloses wherein the at least one camera is pointed at an angle of between zero and plus five degrees with respect to horizontal (¶0083 discloses that the cameras may 

Regarding claim 6, Mahieu discloses wherein the at least one camera is pointed at an angle of zero with respect to horizontal (¶0083 discloses that the cameras may assume various direction ranging from horizontal to vertical as shown in figure 6a camera 650 is vertical).

Regarding claim 7, Mahieu discloses a second camera disposed below the exit of the spreading mechanism to image the underside of the plume of residue leaving the spreading mechanism from an underside of the plume of residue (Figure 2 shows multiple cameras 300.1-300.4).

Regarding claim 8, Mahieu discloses wherein the at least one camera and the second camera have respective fields of view and wherein the respective fields of view partially overlap (Figure 2 shows overlapping camera views 300.5 and 300.6).

Regarding claim 9, Mahieu discloses wherein the at least one camera and the second camera are disposed on opposite sides of the spreading mechanism (Figure 2 shows cameras 300.1 and 300.4 on opposite sides).

Regarding claim 11, Mahieu discloses a plurality of cameras on the back of the combine and further discloses mounting a camera on the header (¶0041). 
With the mounting of a single camera on the header to further image the plume of MOG out the back of the combine, the camera mounted on the header would either be on the left or right side.  

Regarding claim 12, Mahieu discloses a crop residue spread monitoring system (10) for an agricultural harvester (1), the agricultural harvester comprising a self-propelled agricultural harvesting vehicle with a threshing rotor (2.1) supported in a grating, a chopper (2.2) disposed to chop crop residue exiting the threshing rotor, and a spreading mechanism (14) disposed to receive chopped material from the chopper and spread the chopped residue over the ground, wherein the crop residue spread monitoring system (10) comprises at least one camera disposed adjacent an exit of the spreading mechanism to image the underside of a plume of residue leaving the spreading mechanism (Figure 1 shows “cameras” 10.1 positioned adjacent the spreading mechanism 14, ¶0041.  The camera image the plume as described in ¶0057 to provide visual feedback to an operator via a display unit.   It is noted that “cameras” are interpreted in view of applicant’s definition on page 1 of the specification that states: “These control system typically include cameras or other sensors (herein “cameras”) disposed to sense the characteristics and location of the residue in the field behind the agricultural harvester.”).

Regarding claim 13, Mahieu discloses wherein the at least one camera is pointed to the rear of the agricultural harvester (Figure 2 shows an example embodiment with the cameras 300.1-300.4 pointed to the rear).

Regarding claim 14, Mahieu discloses wherein the at least one camera is pointed at an angle of between plus fifteen and minus fifteen degrees with respect to the horizon (¶0083 discloses that the cameras may assume various direction ranging from horizontal to vertical as shown in figure 6a camera 650 is vertical).

Regarding claim 15, Mahieu discloses wherein the at least one camera is pointed at an angle of between zero and plus ten degrees with respect to horizontal (¶0083 discloses that the cameras may assume various direction ranging from horizontal to vertical as shown in figure 6a camera 650 is vertical).

Regarding claim 16, Mahieu discloses wherein the at least one camera is pointed at an angle of between zero and plus five degrees with respect to horizontal (¶0083 discloses that the cameras may assume various direction ranging from horizontal to vertical as shown in figure 6a camera 650 is vertical).

Regarding claim 17, Mahieu discloses wherein the at least one camera is pointed at an angle of zero with respect to horizontal (¶0083 discloses that the cameras may assume various direction ranging from horizontal to vertical as shown in figure 6a camera 650 is vertical).

Regarding claim 18, Mahieu discloses a second camera disposed adjacent the exit of the spreading mechanism to image the underside of the plume of residue leaving the spreading mechanism (Figure 2 shows multiple cameras 300.1-300.4).

Regarding claim 19, Mahieu discloses at least one ECU connected to the at least one camera (¶0053) to receive image signals therefrom; and an electronic display coupled to the at least one ECU to display images from the at least one camera (¶056/0057 discloses that processor 310 generates an image in the form of a graph or table and is displayed in the cabin of the harvester).

Regarding claim 20, Mahieu discloses at least one ECU connected to the at least one camera (¶0053) to receive image signals therefrom; and an electronic display coupled to the at least one ECU to display images from the at least one camera (¶056/0057 discloses that processor 310 generates an image in the form of a graph or table and is displayed in the cabin of the harvester).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahieu (US 2017/0142900).
Regarding claim 10, Mahieu discloses wherein the agricultural harvester further comprises an agricultural harvesting head (3) mounted on the front of a harvesting vehicle (1), and further wherein a second camera disposed below an exit of the spreading mechanism to image a plume of residue leaving the spreading mechanism is mounted on the agricultural harvesting head (¶0041 discloses the mounting of sensors at different locations on the harvester to include the header).
Mahieu does not specifically define the height of the header in relation to the spreading mechanism or the exact location of the camera to place it below the spreading mechanism. 
It would have been an obvious matter of design choice to mount the camera on the header at a point below the spreading mechanism in the same elevation as the other cameras for the purpose of consistency, as Mahieu already discloses cameras positioned below the spreading mechanism.  Further, Applicant has not specifically disclosed that the elevation of the camera mounted on the header at a 

For the sake of argument, and to further advance prosecution, the following rejection is being presented in view of future amendment specifically adding a digital camera and future arguments wherein applicant defines their invention pertaining to only the use of a digital camera.  
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahieu (US 2017/0142900) in view of Branch (USPN 2015/0264864).
Regarding claims 1-20, Mahieu discloses a system to improve the distribution of MOG with the use of sensing means in the form of sensors to render a displayed image of a discharge plume to an operator (¶0057). Mahieu is lacking the specific use of a digital camera as a sensing means. 
Branch discloses a system to improve the distribution of MOG via sensing means in the form of sensors and teaches the old and well known use of digital cameras as a sensing means (¶0006).   
	it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mahieu by using a digital camera sensing means to provide a MOG distribution image to an operator as taught by Branch for the purpose of providing a less expensive and simplistic old and well known mechanical equivalent of merely providing an image of MOG distribution.  

Response to Arguments
Applicant's arguments filed 1-21-2021 have been fully considered but they are not persuasive in view of the current rejection and additional rejection in view of Branch 864’.  
First, applicant’s amendment is considered to comprise new matter.  See specification and 35 U.S.C 112(a) rejections above.  The specific claimed function of applicant’s “camera” is not disclosed in 
Applicant’s arguments pertaining to a digital camera is deemed moot as it does not apply to the current claim amendment.  However, in view of furthering prosecution a 35 U.S.C 103 rejection is provided in further view of Branch upon an anticipated amendment by applicant to add the specific sensor element of a “digital camera”.  Branch is merely a single reference that shows the use of a digital camera is notoriously old and well known in the art to image an MOG plume out the back of a harvester.   It is further noted that Mahieu recognizes the old and well known use of a “camera” to picture the swath in ¶0008, however does not specifically state the use of a digital camera.  ¶0057 of Mahieu further defines the use of the sensors to produce an image on a display for the operator to use to adjust the MOG spreader.  Both Mahieu and Branch recognize the old and well known use of a sensor in the form of a camera to image a plume and propose more advanced sensors to produce the same imaging to improve the spreading of MOG.  Therefore, the placement of digital cameras is a notoriously obvious and cheaper way of producing an image for the operator to use to adjust the distribution of MOG.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671